UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6221


CHRIS SCHOWERTH,

                Plaintiff - Appellant,

          v.

JOHN   INGRAM,  Sheriff;   PHIL  PARRY,   Captain;  JANE    EVENS,
Lieutenant; JAMES STEWERD, Sargent; SHANE GUNNELL, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03054-BO)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chris Schowerth, Appellant Pro Se. Christopher J. Geis, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chris   Schowerth    appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Schowerth v. Ingram, No. 5:10-ct-03054-BO (E.D.N.C. Jan.

27, 2012).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2